Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  June 10, 2016                                                                 Robert P. Young, Jr.,
                                                                                           Chief Justice

                                                                                 Stephen J. Markman
                                                                                      Brian K. Zahra
  153115                                                                      Bridget M. McCormack
  153117                                                                            David F. Viviano
                                                                                Richard H. Bernstein
                                                                                      Joan L. Larsen,
                                                                                                Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                    SC: 153115
                                                       COA: 323642
                                                       Kent CC: 14-003216-FH
  MICHAEL CHRISTOPHER FREDERICK,
           Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                    SC: 153117
                                                       COA: 323643
                                                       Kent CC: 14-003215-FH
  TODD RANDOLPH VAN DOORNE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the applications for leave to appeal the December 8, 2015
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on whether to grant the applications or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the knock-and-talk procedures employed by the law enforcement
  officers violated the general public’s implied license to approach the defendants’
  residences and constituted unconstitutional searches in violation of the Fourth
  Amendment, see Florida v Jardines, 569 US ___; 133 S. Ct. 1409, 1416 n 3, 1422; 185 L
  Ed 2d 495 (2013); (2) whether the conduct of the law enforcement officers “objectively
  reveals a purpose to conduct a search” to obtain evidence without the necessity of
  obtaining a warrant, id. at 1417; and (3) whether the conduct of the law enforcement
  officers was coercive, see United States v Spotted Elk, 548 F3d 641, 655 (CA 8, 2008).
  The parties should not submit mere restatements of their application papers.
                                                                                                               2


       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in these cases may move the Court
for permission to file briefs amicus curiae.

       Motions for permission to file briefs amicus curiae and briefs amicus curiae
regarding these two cases should be filed in People v Frederick (Docket No. 153115)
only and served on the parties in both cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 10, 2016
       s0607
                                                                             Clerk